In a proceeding pursuant to CPLR article 78 to compel respondent to grant petitioner a new parole release hearing petitioner appeals from a judgment of the Supreme Court, Richmond County, dated January 3, 1977, which, after a hearing, denied the application. Appeal dismissed as academic, without costs or disbursements. The appeal has been rendered academic by reason of appellant’s release on parole. In any event, we have examined the record and find no statutory violation. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.